Citation Nr: 1143945	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  03-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968.  He has recognized service in Vietnam and his decorations include the Combat Infantryman's Badge. 

The appeal initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned in March 2005, and a transcript of that hearing is contained in the claims folder. 

In May 2005, the Board denied the Veteran's claim for service connection for a low back disability.  The Veteran filed an appeal of that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2006, the parties to the appeal filed a Joint Motion for Remand (Motion).  In a December 2006 Order, the Court granted the Motion and remanded the matter to the Board. 

The Board remanded the Veteran's appeal in July 2007 in order to comply with the instructions in the November 2006 Joint Motion.  After the requested development was completed, the appeal was returned to the Board, the claim was again denied in a February 2008 decision. 

The February 2008 Board decision was appealed to the Court.  In a May 2010 Memorandum Decision, the Court vacated the February 2008 Board decision.  In November 2010, the Board remanded the claim to the RO for further development.  The case has now been returned to the Board.


FINDINGS OF FACT

1  Although the Veteran has affirmatively reported that he injured his back during a fall in service in May 1968, he has also affirmatively testified that the pain he suffered was slight in nature and was not present at separation.  He is then not shown to have experienced any subsequent low back problems until at least a few months after service.  Additionally, the weight of the evidence is against a finding that the Veteran's current low back disability is related to service, including his fall therein.  

2.  Arthritis is first shown years post-service and is not shown to be related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, by way of a December 2004 letter the Veteran was informed of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It does not appear the Veteran was specifically informed of the way VA assigns disability ratings and effective dates in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as his claim is being denied, no disability or effective date is being assigned and the Veteran is thus not prejudiced by this omission.  Also, although the December 2004 letter was sent after the initial RO decision in this matter, the Board finds that this error was not prejudicial.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and has been given ample time to respond to all VA determinations.  Also, the case was readjudicated by a November 2007 supplemental statement of the case after the VCAA notice was provided.  Accordingly, the Board finds that sufficient VCAA notice has been provided.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, private treatment records, VA treatment records, and the report of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the March 2005 Board hearing, along with various written statements provided by the Veteran, and his representative, wife and friends on his behalf.  The Board notes that no further RO action, prior to appellate consideration of this claim is required.  

II.  Factual Background

The Veteran's service treatment records show that on July 1965 entrance examination, the spine was found to be normal.  In May 1968, the Veteran was noted to have hit his right leg on a rock while jumping across a stream.  He then complained of a laceration to the right leg.  Physical examination showed no swelling present but pain did surround the local area and the shin bone.  The Veteran was sent to the hospital for an X-ray, which was negative.  There are no recorded complaints of back pain.  He was given light duty for 48 hours.  On July 1968 separation examination, the spine was again found to be normal and on his July 1968 report of medical history at separation, the Veteran reported that he had not had any recurrent back pain. 

VA treatment records from January and February 2001 show that the Veteran was hospitalized after complaints of hip and back pain - he reported a 1 year history of low back pain.  Elsewhere, at admission to the emergency room he gave a history of right hip pain of 2-3 months.  Hip pain had recently gotten significantly worse.  A CT (computed tomography) scan at that time showed scattered degenerative changes with spinal canal stenosis at the L4-5 level.  The February 2001 discharge diagnosis was lumbar disc disease.  

Medical records after January 2001 show continual treatment for low back pain.  
A March 2001 VA MRI of the lumbar spine produced a diagnostic assessment of focal disc protrusion centrally at L4-5 with mild spinal stenosis.  June 2001 EMG/NCV testing was normal except for mild sural neuropathy. 

On August 2001 VA Agent Orange examination, it was noted that the Veteran's chief complaint was low back pain, getting worse from early that year.  The Veteran indicated that he thought his low back problem was related to his Army duties or Army service.  Musculoskeletal examination showed that there was low back pain with some degenerative disc protrusion at the L4-L5 level with mild spinal stenosis.  The Veteran was receiving medical management currently since there was no significant neurological loss.  He was also going to physiotherapy and to receive a back brace.  Examination of the back showed slight tenderness at the lumbosacral area with limited flexion.  Neurological examination showed decreased sensation on the right side.  The pertinent diagnosis was degenerative joint disease of the lumbosacral spine with slight neuropathy.  

Subsequent September 2001 to September 2002 VA medical records show ongoing treatment for low back disability.  The Veteran received some physical therapy but reported no pain relief with treatment.  He continued to receive pain medication.  

Private medical record from March 2002 to August 2002 show ongoing evaluation and treatment of low back pain, including pain medication and a muscle relaxant.    The Veteran reported a 30 year history of low back pain.   

In an August 2002 statement, the Veteran indicated that he sought low back treatment immediately after service from a Dr. Vick, who had since passed away.  The Veteran noted that he was unable to locate records of this treatment.  

In an August 2002 letter, a private treating physician indicated that he had been seeing the Veteran for a low back problem since March 2002.  He noted that the Veteran's history was significant for an injury he sustained during service.  While crossing a log, he slipped and fell on his back, injuring his hip and lower back.  This had occurred while the Veteran was stationed at Fort Hood approximately 32 years prior.  The physician also noted that the Veteran had reported that he had had pain off and on since this initial injury, requiring him to seek medical care, including management for pain and therapy off and on since that time.  According to the Veteran's history, there had also been aggravating episodes requiring him to be limited in his daily functioning and activities.  The Veteran reported that he did see Dr. Vick in the past and recently had been seen at the VA Medical Center in Fayetteville.  Also, back in January 2001 he had experienced significant enough pain and irritation to his lower back that he required hospitalization at the VA Medical Center for over two weeks for pain management and care.  

The physician noted that the Veteran's history was consistent with the history that he did injure his back while he was in the military in Fort Hood and based upon the information that he had gathered from the Veteran, the physician saw no reason to question that his history of back problems could be traced from that point in time.  The physician indicated that the Veteran's diagnoses had included sacroiliitis and lumbar disk disease.  He had also had been given a diagnosis of spinal stenosis of the lumbar region as well as low back pain in July 2001.  The Veteran had brought in for the physician's verification, documents supporting his back pain and the physician had reviewed several of his X-rays and an MRI report, which were consistent with his evaluation and care.  The physician opined that the Veteran's medical problems supported his claim for disability with back problems especially since he had had the opportunity to see the Veteran for several months, from the initial March 2002 visit.  

In a September 2002 letter, the Veteran's wife indicated that she had lived with her husband for more than 25 years.  They had been married in 1980.  She had seen her husband in distress, discomfort and unable to move.  He had been so tender in his lower left back area that she had been unable to touch him.  

She recalled that the Veteran had had problems related to his back even when they were courting, five years before they were married.  During those days, it was quite difficult for him to relax.  It was hard for him to lie in bed and there was a morning routine of trying to get him out of bed.  Either he was not able to sit up or if he was able to sit, there was a problem standing or tying his own shoes.  She often had to help him get dressed and bathing properly.

The wife constantly tried to get him to seek medical treatment but money and time at work always seemed to take precedence over the need for physical relief.  Once she was able to convince him to go to Dr. Vick's office; however, the medicine the physician provided to him without any sexual desire or drive.  Dr. Vick had informed her that he could not understand how the Veteran was able to go so long without taking something for his pain and discomfort.  

In a separate September 2002 letter, a friend, K.M., indicated that he had known the Veteran for more than 35 years.  He recalled that the first time be became aware of the Veteran's back problem was during a small Christmas gathering in 1968.  When the friend asked him what was wrong, the Veteran explained that during a routine training at Fort Hood, he had fallen and damaged his back.  As a result, he was taken off duty for a few weeks and then returned to duty.  He had been seeing a doctor ever since with the same complaint.  That particular gathering ended with the Veteran stretched out on the floor since the hard surface seemed to help.  Later, the friend had to assist the Veteran with medical services after the pain intensified and left him with great difficulty when trying to move.  The friend could not remember a time since he'd known the Veteran that he was totally free limitation from his back problems.  

In another September 2002 letter, a minister and friend indicated that he had known the Veteran since grade school.  During numerous visits, he had heard the Veteran complaining of back pain and pain in the legs.  The minister indicated that it was not until the Veteran enlisted in the Armed Forces that he started suffering in this manner.  

In an additional September 2002 letter, the Veteran's wife's aunt indicated that during numerous visits to see the Veteran, she had observed him in various stages of discomfort.  He had complained of dizziness, back pain and pain in his left and right legs.  As far back as the aunt could remember the Veteran had had discomfort from back problems and had been going to doctors for the condition.  

In another September 2002 letter, the Veteran's niece indicated that she was there when the Veteran had to go to the hospital in 2001 for his back.  She had never seen someone in so much pain.  She had heard her uncle complaining about headaches, leg pain and numbness in his thighs, and had seen the muscles in his legs and back jerking and twitching.  As far back as she could remember, back to when she was a little girl, her uncle had had trouble sitting and often preferred sleeping on the floor over a bed.  

In an additional September 2002 letter, a friend of the Veteran and his wife indicated that he had known the couple since 1972.  During that time she had seen what kind of back pain the Veteran experienced.  She thought he had problems because of his back and the medicine he was taking, at least when the timing of the medicine was not right.  She had advised him to stop working a long time prior but he was the sole provider for his family.  She had seen him when no one could touch him because he was too much pain and when the only way he could get around was with the help of another person.  

In a September 2002 statement, an individual, P.E., indicated that he worked for Dr. Vick for several years starting in 1975.  Dr. Vick requested that he bury all of the physician's patient records in a 4 x 6 foot hole in the physician's back yard.  The physician had explained to P.E. that he did not wish to have the records exposed to the public.

On his March 2003 Form 9, the Veteran indicated that he believed that since he began to show symptoms of his current low back condition that were observed by his friend within 4 months of separation from service, that the condition had been observed over the years since then, and that his current condition had been linked to his military service by a competent medical professional, that service connection for his low back disability should have been granted.  

VA medical records from April 2003 to October 2003 show that the Veteran continued to have ongoing low back problems.  

During his March 2005 hearing, the Veteran testified that he slipped and fell while crossing a stream during service while stationed at Fort Hood, Texas, injuring both his low back and right leg.  At the time he didn't really think anything of the low back pain, which was slight in degree.  However, his leg was scarred so he received treatment for it.  He indicated that he was taken to the hospital for this treatment.  He was then released, as medical personnel did not find any sign of a crack or break.  He was put on light duty for a period of time, which he thought was about 3 or 4 weeks.   

The Veteran also noted that while he was in the field during service, he had to carry around heavy mortar equipment along with rounds and he thought that this duty also took a toll on his back.  The Veteran testified that post-service he first sought treatment for his low back approximately six months after separation, from a private physician.  He related that his back pain was excruciating when he sought that first treatment, with pain then also present in his hip and legs.  The Veteran did not know whether the pain had been of sudden onset or whether it had been getting worse since he got out of service but he did indicate that he was not having any pain when he separated from service.  He reported that the physician did not take x-rays, but did treat the condition with medications for pain and inflammation.  After that first post-service treatment, the Veteran indicated that it might have been another year or year and a half before he again received treatment because at that time the pain would come and go.  He testified that the treating physician had since died and his records had been destroyed, and hence records of those treatments were unavailable.  He also indicated that the first time he remembered receiving any X-rays of his back was in 2001.  

VA records from June 2002 to October 2006 primarily show treatment for prostate disability and other conditions.  However, the Veteran was noted to have ongoing low back pain.   

In the December 2006 order, the Court approved the November 2006 motion indicating that the Board had provided inadequate reasons and bases regarding its decision not to provide the Veteran with a VA medical opinion or examination.  

VA medical records from March 2007 to September 2007 show ongoing treatment for low back pain.  Treatment included physical therapy, including TENS therapy and diathermy.  The Veteran was also issued a cane and brace.  

On November 2007 VA examination, the diagnoses were degenerative disc disease of the lumbar spine and lumbar strain.  The examining physician's assistant noted that he had reviewed the Veteran's claims file and medical records.  The Veteran reported that in the summertime of 1968 he was on a field trip on a hot day.  He jumped from a log in the water to the bank and injured his back and right leg when he fell.  As a result he went to the hospital.  He also noted that he was seen by a Dr. Vick in Fayetteville, North Carolina for therapy and pain pills soon after service.  He noted that since he left the Army he had been seen multiple times at the Fayetteville VA Medical Center for his back.  He indicated that he currently had a dull pain that was usually present with no weakness and some morning stiffness.  He also had radicular symptoms on the right.  After examination, the examiner opined that the Veteran's present degenerative disc disease of the lumbar spine and lumbar strain were not the consequence of his time in the Army.  The examiner noted there was no evidence of trauma in service nor that the Veteran had been seen for low back problems during service. 

VA records from July 2005 to November 2009 again primarily show treatment for other medical problems but do note that the Veteran continued to complain of chronic low back pain.  

In the May 2010 memorandum decision, the Court found that in the February 2008 decision, the Board failed to provide an adequate statement of reasons and bases concerning  whether the Veteran's submitted lay statements established continuity of low back symptomatology since service.  As a result, the Court vacated the Board's decision and remanded the appeal back to the Board.  

On July 2011 VA examination, the examining physician noted that he reviewed the claims file, including the medical records.  He also noted that the Veteran reported that he fell on maneuvers while stationed at Fort Hood during service.  He was crossing a stream and jumped from a log to reach the bank.  He did not make it and fell, landing on the rocks.  He was taken to the base hospital, treated and released.  He was put on profile for a short period of time.  He was then released from the profile and did well but over time his low back worsened and continued to progressively worsen.  The Veteran reported numbness, paresthesias, leg and foot weakness, falls, and unsteadiness.  He also reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The location and distribution of the pain was the middle upper lumbar area.  It was a severe constant stabbing pain.  There was also radiation of pain to the right leg, like someone was sticking needles in his leg.  The Veteran used both a cane and a back brace.  

Physical examination showed significantly decreased range of lumbar spine range of motion in all directions.  On lower extremity muscle strength testing, the examiner noted that the Veteran's strength was not consistent between the examination and the examiner's own observations.  Lasegue's sign was positive on both sides.  The examiner noted that he tested for non-organic physical signs and that he found inconsistent ranges of motion between examination and observation.  The examiner did note that the Veteran had significant difficulty with dressing, including putting on pants, socks and shoes.  

The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  He noted that the disability made it impossible to lift, stoop or bend and hard to do chores.  The Veteran needed assistance with dressing, especially with his shoes.  He also had difficulty getting up from the toilet and getting into and out of the car.  The examiner noted that he reviewed the service treatment records, private medical records and VA medical records along with other pertinent evidence including the letters from the Veteran's friends and family (i.e. nonmedical persons).  The examiner found that it was less likely than not that the current back degenerative disc disease was caused by or a result of military service.  The examiner noted that the service treatment records showed an incident where the Veteran injured his leg while in the field and that he had the leg X-rayed and was placed on light duty for 48 hours.  Then on his 1968 separation history the Veteran specifically checked that he did not have recurrent back pain.  Thus, the examiner found that no causal relationship between the Veteran's current back condition and his military service could be drawn.  

The examiner noted that the actual start date of the Veteran's low back problems was not available from the record but there was the letter noting that some of the Veteran's medical records were buried by his private treating physician.  The examiner also noted that the letter from the August 2002 private physician did attribute the Veteran's low back disability to military service.  However, the examiner found that there was no evidence in the record that this physician had access to any records prior to 2001.  Additionally, the physician noted that he had reviewed the letters from the various lay people from September 2002 but that no causal relationship between service and the current low back disability could be found based on the information from these letters.  Additionally, none of the letters gave a reason to dispute the Veteran's denial of recurrent back pain on his report of medical history at separation.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Some chronic disorders, to include osteoarthritis, may be presumed to have been incurred in service where demonstrated to a compensable degree within 1 year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309,

IV.  Analysis

In the instant case, the Veteran has testified that he injured his back as well as his leg during his fall in service in May 1968 and he is competent to make such a report.  However, he also testified that his back pain was slight at that time and was not present at the time of his separation from service.  In this regard, he specifically reported on his July 1968 report of medical history in service that he had not suffered from recurrent back pain and he also affirmatively testified during the March 2005 Board hearing that he did not have any back pain at the time of his separation from service.  These reports are additionally supported by the report of the Veteran's physical examination at separation, which showed a normal spine.    Accordingly, both the service treatment records and the Veteran's own testimony indicate that a chronic low back disability did not become manifest during military service.  Further, his credibility is at issue as to the onset of any back pathology in service.  The contemporaneous records fail to reveal any complaints of back pain.  While appellant has indicated the most concern was with his leg, it seems incredible that all residuals of that fall would not have been reported at the time of the incident.

The earliest evidence of any kind indicating manifestation of low back problems post-service is the lay testimony of the Veteran and his friend, K.M.  K.M. reported that the first time he became aware of the Veteran's back problem was during a Christmas gathering in 1968, which would have been approximately 5 months after separation from service i.e. five months from early July), and the Veteran affirmatively testified at the March 2005 Board hearing that he first sought post-service treatment for low back pain about 6 months after service and could not recall whether the pain had increased gradually after service or was of sudden onset.

Initially, the Board finds that K.M.s testimony is only partially credible, in that the evidence indicates that the Veteran did not receive medical care low back problems "ever since his fall in service."  In this regard, the Veteran affirmatively testified that he did not have low back pain at separation from service and that post-service, he did not see a physician for low back problems until approximately six months after service.  Thus, the Board finds K.M.'s report that the Veteran informed him that he had been seeing a doctor for low back problems ever since his fall in service not credible as it tends to contradict the Veteran's testimony and the service treatment records, which both indicate that the Veteran was pain free at separation from service and did not receive any follow -up care during service.  It also tends to contradict the Veteran's testimony that he was seen on only one occasion by Dr. Vick about six months post service but then did not see him again for about a year or year and a half.  Since the Veteran is the one who would have received the care, the Board credits his account of the post-service treatment he received over that of K.M.  

Moreover, the credibility of all such reports are suspect in view of the early 2001 records which report a few month to 1 year history of right hip and low back pain.  Those records are significant as there was no long term history of continued back pain.

Based on the Veteran's testimony and K.M.s testimony of first witnessing the Veteran's back pain just prior to Christmas 1968, and excluding K.M.s non-credible testimony concerning continuity of medical care after the fall, the evidence of record does not show continuous low back symptomatology from the date of separation from service to the present.  Instead, the evidence indicates that there was a gap of low back symptomatology of at least a number of months.  And, as noted, a more significant gap as recorded in the 2001 records.

In this regard, the other lay testimony from friends and family does not include any direct observation of low back pain dating back further than approximately 1975 (i.e. the Veteran's wife's testimony indicating that she noticed that the Veteran had low back problems as early as early as five years prior to their 1980.  Notably, the minister did indicate that it was "not until the Veteran enlisted" that he began suffering with back pain but this statement does not tend to indicate that the minister directly observed the Veteran having back problems immediately after service or that he otherwise had any knowledge that the Veteran experienced continuous low back symptomatology from the date of separation from service until the present.  Instead, it just generally indicates that the Veteran did not have any back problems prior to service and tends to indicate that he experienced some type of back problem in service.  Accordingly, given the observations provided in the lay testimony and given the absence of any medical documentation indicative of low back problems immediately after service, the weight of the evidence indicates that the Veteran has not experienced continuity of low back symptomatology from his separation from service until the present.

As indicated, though, at least some of the lay testimony of record suggests that the Veteran's post-service low back symptomatology began very soon after service and thus, at least suggests that the current symptomatology, alleged to have existed from at least 5 or 6 months after separation until the present may be related to the Veteran's alleged injury in service.  However, this suggestion is not supported by the medical evidence of record.  In this regard, the July 2011 VA physician specifically found, after a thorough review of the record and examination of the Veteran, that it was less likely than not that the Veteran's current low back degenerative disease was caused by or a result of military service.  The physician's specific rationale was that the Veteran's medical history at separation indicated that he did not have recurrent back pain and thus, there was no basis for finding any causal relationship between the Veteran's military service, including his fall therein, and his current back condition.  The physician also noted that he had reviewed all the lay testimony of record but that no causal relationship could be found based on the information from these letters and none of them gave a reason to discredit the Veteran's denial of recurrent back pain on his report of medical history at separation.

Notably, the August 2002 private physician's letter does tend to support a finding that the Veteran's current low back disability is related to service as the physician found that the Veteran's medical problems supported his claim for disability with back problems.  However, while this report was based on a limited review of documents supporting the Veteran's back pain, including X-rays and an MRI report, there is no indication that the August 2002 physician reviewed the Veteran's service treatment records, to include the Veteran's negative report of recurrent back pain on separation from service.  Thus, the Board attaches significantly less weight to his conclusion than that of the July 2011 VA examiner who did specifically review this report and was thus aware of this critical piece of evidence tending to show that the Veteran had not experienced continuity of low back symptomatology during service.  

Further, although the Veteran and his family and friends appear to believe that his current low back disability is related to service, as laypeople, they lack sufficient medical expertise to provide more than a minimally probative opinion as to whether a nexus exists between the Veteran's current low back disability and his reported back injury during service, which is not based on observed continuity of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the weight of the overall evidence is against a finding that the Veteran's current low back disability is related to service, to including his fall therein.

Thus, in sum, given that the Veteran is only shown to have experienced slight, transitory back pain, if any, during service with no back problems present at separation; given that he is then not shown to have experienced back problems until at least a few months after service; and given that the weight of the evidence is against a finding that the Veteran's current low back disability is otherwise related to service, including his fall therein, the preponderance of the evidence is against this claim and it must be denied.  As noted, it is deemed unlikely that were there back complaints in service, they would have been noted as a residual of the leg injury treated at that time.
ORDER

Service connection for a low back disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


